                         Case 1:20-cr-00379-MKV Document 92 Filed 08/31/21 Page 1 of 7
AO 245B (Rev. 09/19) Judgment in a Criminal Case (form modified within District on Sept, 30, 2019)
                       Sheet 1                                                                             USDC SDNY
                                                                                                           DOCUMENT
                                         UNITED STATES DISTRICT                                      COURT ELECTRONICALLY
                                                                                                           DOC #:
                                                                                                                            FILED

                                                          Southern District of New York                    DATE FILED: 8/31/21
              UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
                                 V-                                  )
                           Joval Palmer
                                                                                      Case Number: 0208 1:20CR00379"001(MVK)

                                                                             ) USM Number: 87341-054
                                                                             )
                                                                             ) John C. Meringolo
                                                                                      Defendant's Allorncy

THE DEFENDANT:
    leaded guilty to count(s) Count one of the Indictment and lesser included offense of Count two

D pleaded nolo contendere to count(s)
   which was accepted by the court.

C3 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:


Title & Section Nature ofOffense Offense Ended Count

18U.S.C.§1951 Hobbs Act Robbery 10/11/2019 1

18U.S.C.§924(c)(1)(A) VIOLENT CRIME/DRUGS/MACHINE GUN 10/11/2019 2



       The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

a The defendant has been found not guilty on count(s)

    ^ount(s) 3&4 D is E^I are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days ofanyjchange of name, residence,
or mailing address until all fines, restitution, costs, and special assessments unposed by this Judgment are fully paid. If ordered to pay restitution,
the defenBant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                             8/31/2021
                                                                           Date ofjnwosition ofJudRment




                                                                           Signature of Jiid'




                                                                                                     Mary Kay Vyskoci! U.S.D.J.
                                                                           Name and Title of Judge


                                                                                                             <?-51. ^i
                                                                           Date
                        Case 1:20-cr-00379-MKV Document 92 Filed 08/31/21 Page 2 of 7
AC) 245B (Rev. 09/19) Judgment m Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                   Judgment — Page      of
 DEPENDANT: Joval Palmer
 CASE NUMBER: 0208 1:20CR00379-001 (MVK)

                                                          IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

 Count one 36 months
 Count two 60 months
 To run consecutiveiy
 For a total of 96 months

          The court makes the following recommendations to the Bureau of Prisons:
          The Court recommends the defendant be housed in the Northeast Region, close to Bronx, NY




      0 The defendant is remanded to the custody of the United States Marshal.


      D The defendant shall surrender to the United States Marshal for this district:

          D       at       d      a.m,           D   p.m.            on

          D as notified by the United States Marshal.


      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons;

          C3 before 2 p.m. on

          D as notified by the United States Marshal.

          D as notified by the Probation or Pretrial Services Office.



                                                                RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                        to

at                                               > with a certified copy of this judgment,




                                                                                                UNITED STATES MARSHAL


                                                                        By
                                                                                             DEPUTY UNITED STATES MARSHAL
                         Case 1:20-cr-00379-MKV Document 92 Filed 08/31/21 Page 3 of 7

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                       Sheet 3 — Supervised Release

                                                                                                          Judgment—Page _3__ of
DEFENDANT: Joval Palmer
CASENUMBER: 0208 1:20CR00379-001(MVK)
                                                           SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 3 years per count, to run concurrently.




                                                      MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test withm 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse, (check if applicable)
4, D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitulion. (check if applicable)
5. El You must cooperate in the collection of DNA as directed by the probation officer, (check if applicable)
6. D You must comply with the requirements of the Sex Offender Registration and Notiftcation Act (34 U.S.C. § 20901, etseq,) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense, (check if applicable)
7. d You must participate in an approved program for domestic violence, (check if applicable}

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                      Case 1:20-cr-00379-MKV Document 92 Filed 08/31/21 Page 4 of 7

AO 245B (Rev. 09/19) Judgment in a Crimina! Case
                      Sheet 3A — Supervised Reicasc

                                                                                               Judgment—Page                 of
DEFENDANT: Joval Palmer
CASE NUMBER: 0208 1:20CR00379-001(MVK)

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5, You must live at a place approved by the probation officer, If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-tune employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9, If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You myst follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A US. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Ovef-view of Probation and 'Supervised
Release Cofidffions, available at: www.uscourts.gov.



Defendant's Signature                                                                                   Date
                      Case 1:20-cr-00379-MKV Document 92 Filed 08/31/21 Page 5 of 7
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 3D — Supervised Release

                                                                                               Judgment—Page 5 of
DEFENDANT: Jova! Palmer
CASE NUMBER: 0208 1:20CR00379-001(MVK)

                                         SPECIAL CONDITIONS OF SUPERVISION
You shall submit your person, and any property, residence, vehicle, papers, computer, other
electronic communication, data storage devices, cloud storage or media, and effects to a search by
any United States Probation Officer, and if needed, with the assistance of any law enforcement.
The search is to be conducted when there is reasonable suspicion concerning violation of a
condition of supervision or unlawful conduct by the person being supervised. Failure to submit to
a search may be grounds for revocation of release. You shai! warn any other occupants that the
premises may be subject to searches pursuant to this condition. Any search shall be conducted at
a reasonable time and in a reasonable manner.

You will participate in an outpatient treatment program approved by the United States Probation
Office, which program may include testing to determine whether you have reverted to using drugs
or alcohol. You must contribute to the cost of services rendered based on your ability to pay and
the availability of fhird-party payments. The Court authorizes the release of available drug
treatment evaluations and reports, including the presentence investigation report, to the substance
use disorder treatment provider,

You must participate in an outpatient mental health treatment program approved by the United
States Probation Office. You must continue to take any prescribed medications unless otherwise
instructed by the health care provider. You must contribute to the cost of services rendered based
on your ability to pay and the availability of third-party payments. The Court authorizes the release
ofavaiiable psychoiogical and psychiatric evaluations and reports, including the presentence
investigation report, to the health care provider.

You must provide the probation officer with access to any requested financial information.

You shall participate in an educational, vocational and/orjob readiness program as approved by
the U.S. Probation Office.

If you are sentenced to any period of supervision, it is recommended that you be supervised by the district of residence.
                        Case 1:20-cr-00379-MKV Document 92 Filed 08/31/21 Page 6 of 7
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      S!icc( 5 — Criiuinai Monetary Penalties
                                                                                                Judgment — Page , 6 of
 DEFENDANT: Jovai Palmer
 CASE NUMBER: 0208 1:20CR00379"001(MVK)
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 200.00 SO.00 $ 0-00 $ $



D The dctermmation of restitution is defeiTed until . An Amended Judgment m a Criminal Case(A0245C) will be
      entered after such determination.


d The defendant must make restitution (including community restitution) to the following payees in the amount listed below.


     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise m
     the priority order or percentage payment column below. However, pursuant to 18 Lf.S.t:, § 3664(i), all nonfederal victims must be paid
     before the United States is paid,

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage




TOTALS                                           $         0.00          $        0.00


D Restitution amount ordered pursuant to plea agreement $ 0.00


D The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18U.S.C. § 3612(f), All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 US.C. § 3612(g).

D The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the Q fine |—j restitution.

      Q the interest requirement for the C] fine Q restitution is modified as follows:


* Amv. Vickv, and Andy Child Pornographv Victim Assistance Act of 2018, Pub. L. No, 115-299.
** Justice for Victims oF Trafficking Actof2015, Pub, L. No. 114-22.
*** Findings for the total amount oF losses are required under Chapters 109A, 110, 110A,and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23,1996,
                       Case 1:20-cr-00379-MKV Document 92 Filed 08/31/21 Page 7 of 7
AO 245B (Rev, 09/19) Judgment in a Criminal Case
                      Sheet 6 — Sciwdulc of Payments

                                                                                                             Judgment — Page 7           of
DEFENDANT: Joval Palmer
 CASE NUMBER: 0208 1:20CR00379-001(MVK)


                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows;

A Q Lump sum payment of $ _ due immediately, balance due

            Q not later than                                       , or
            Q in accordance with D C, Q D, DE, or Q F below; or

B D Payment to begin immediately (may be combined with DC, D D, or d F below); or

C D Payment in equal                               (e.g,, weekly, monthly, quarterly) installments of $               over a period of
                           (e.g,, months or years), to commence                    (e.g., 30 or 60 clays) after the dgte of this judgment; or

D D Payment in equal                               (e.g., weekly, monthly, quarterly) installments of $               over a period of
                           (e.g., months or years), to commence                    (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E Q Payment during the term of supervised release will commence within                                    (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment.' Ail criminal monetary penafEies, except those'payments niade through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                   Joint and Several                 Corresponding Payee,
      (inchtdmg defendant number)                        Total Amount                         Amount                           if appropriate




D The defendant shall pay the cost of prosecution,

D The defendant shall pay the following court cost(s):

EZI The defendant shall forfeit the defendant's interest in the following property to the United States:
      Per the Consent Preliminary Order of Forfeiture as to Specific Property


Payments shall be applied in the following order: (1) assessment, (2)restitution princrpal, (3) restitution interest, (4)AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (1 0) costs, including cost of
prosecution and court costs.
